OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                         AUSTIN




Honorable Basaom Gilea
chIlQi6SiOll8~General Land Offioe
&utin,Tens
Honorable Eascom Gllee, Page 2




          "All payment.8 whlob may fall due under thla
     lease may be made to Otto Staerker, as kenti, on8
     Of the above named lessors, In the manner herein
     stated, to the extent OS one-half thereof, and
     the other one-half themoi', being the remalndsr,
     shall be due and pay&b   to the State of Texas.




     one-ho3f




          A 18ttOr m     Ott0 Sta8rhr,.&%&ii8tn~       Of .a
8atat8 or IL L. Walker. a tiOg;r 0rwhhh  18tt8T yOu sent to
uo, estates that the reaaon far the sxeautlon of tho lease
dated January 19, 19357,was:
            %eaause of per&nag Utlgtstion girlzigthe
    State partiaipation ia oterridiag royalty or oil
    payxmnts, th8 Attorney  IOr Robert Field8  f18S888)
    iarrl%t8d that the 18~8  be rrrrritt8n and 88t  00s
    the Stat8*S int8r8at to 'be l/2 Of tha rOnI-
    anU ov8rrlding."

          The OOIT88&3Olld8ll88 whloh.pU   Sent t0 US fkWth8r
lidlaat8o that   tlw landawmer la ala-g       all royalty and'
We~~idillg rOwtr     prOTid8a for  Under   th0 18as8, W$th tbs
Bonor*ble i%~com Glles, Page 3



exception of a l/l6 royalty which he agrees should properly
be paid to the State.

._   _    You.request
               --.      the
                          .. opinion
                              ._     of.this
                                           . DepartmentF
                                             ..          under
                                                         ..
tne above smtea raoc sltuemon, a6 to      wnetner or no5 me
Ltate of Texes "would be entitled to par':lcipatein the
adCAt.ionalpeyraentsand royalties set up (in the foregoing
lesses), notklthntsndiuf the court's decision in the Winter-
m:9  oaae to the contrary.”
          The lamd hariog boen mold udor tb prmrl8ioma
of Chapter 29t, Aotm of losl (Art. Mela, Vornon'm Aummta-
ted Statute@),the right8 of tbm Stat8 and of tb   8tat8*8
V8lld~ am governea by that A8t wlleas thorn0right8 ha70
been 8ftFKltiV8.~ ohan@  w thr, l8a08 in qUOStiM.    & S80-
tlon C'of th8 1931 Aat8, it 18 provided as foll~r

           'All 1a~M shall.'k 89x6 rithout qonUt%on
     ...~,~ttlamti,~oa~I viith.8 tsm*rratimn of cmm-•$rtmmath
     .gp  6) oi  el3 mlnereX8,   ,v a ine~myalty   Zo Shs
         $0, whlo&.two ooadftibms &a&l be rsprmmsod. bye: ~1'
      t~~appllaa~~oa to puxmhase and * the not&a8 of
      award, the atr&wla prti8 to betiLed by the 4or-
      mbaioaor an4 la no 8en      to be baa  thau fM8 Dolhr
      ($1.00) ati aam.   Provided, that ome-m&hth .(1/S)
      of-all suXphur .and otb*r~~eralsubbtamo8s      m
     whioh mmlphur may bm Q&rlrmd :iir   pmduaed -&all be
      reserved as a fme royel.ty    to the State.*
       -   The award land patent to the pumhaf~br of the land
 in qlestion 88ntaia the tQllmmillg'ain8ral l-8S8l'WtiOll'pl'O-
~vlslon,

          *One-8ighth of the stiphur and one-mixtdanth
     of all other afnerals In the a??ove dssaribed land
     are reserved to the Stats, as a rme royalty.*

          ln W3ntermann v. HoDonald, 102 8. W. (2d) 167,
the Suprenm hurt had befor it ior dealsion the qU88tioU
as to whether th8 Land Co@msioner    of Texas 8hoalU be
r8qUired to ISBU~ an awar&and pa@nt to a prwhaeer
ti8r Chap$ar 271, Aots Of 1931, providing for a Temer~a-
tiOn to the State of Odljr l/l6 of all the IIIb%8r+Xl8
                                                    8XUqt
Honorable Aascom Giles, page 4



sulphur ae a free royalty to the State. The Land Gom-
missioner in suoh case contended that he was entitled to
Insert in the award and patent a reaerratlon of all or the
minerals to the State, and that the aale of land under
Chapter 271 should be governed by the terms and prorislons .
of krttcles 5367 and 5368 of the 1926 Revised Civil Statutea,
aommmly known as the RellnqtiMment Aat. The suprelasOourt
held that the award and patent should be issued with a re-
oervatlon or only l/16 of'*   oil and gas to the State as
a freeroyalt7.' The fellowlng 'languagewu ~804 ln tb
epmoMr
Honorable Basoom Ciles, Page 5




            In the k'lntermannbase, supra, the-Supreme4 Co-t
hss definitely settled the question of the'.mineralinterest
whloh the Stets is entitled to rese;.vej.nland sold under
Chapter 271, Aots of 1931. That interest is a rres royalty of
l/l6 or the oil and gas and l/g of all aulphur and other
&oral     aubstsnoes from whloh aulphur msy be derived aad
produoed. In the Wintermann oase it was further dlreotly
held thst   the Land Commissioner ooul4 not legally -iat     up-
0a iasert~~an~arQudlpa~.~mrdvthe195lAata
greater   .maorva*lon of oil aad gas tha8 tha l/l6 *     rg-
altr '%uernItlon ap3elfie4 by the statute.
                                                 .




oflan4who   inh3.6 mt-baQ*bemQ        tohidmdfin?tudl~dl
l/e~~tin~totbsroJrl~~~aand~.aitb
oiLan   gas ai at&w mm.6,      in .gb or audoP the ln8&
graRteu was elitit$iafo rso,lr* 17s OS thb,btmq ti.-reatala
raoelted from M aSI +I& ~~a-lba6e~ere6ute4 pr hl.6gnaw.
           Ink&gthat.~e         &antor,iotwithatm4lng    hl6
re6erratioB o? l{n!oi the mtr       rltght6,~66 nat entitle4   I
to zany 0r the bonus a64 .re*616 se6elrcr4Br tha gant6a
from a aubaeptrmf leass, the oerrrt66tQdr
                                            :
           *A reaemtlon    ei %?yalt~~ errall ofi gas
     an4 mluerati whioh may be prOdtIp    moukadl~
     lmpllea that the grantor oo~ntakuplated Wka 2oaalag
     or the ran4 for prodpatloe, .Xie  raaarved a0 right
     or leasing $0 hlmolf an4 eonaequaatl~ &he grantaa
     posseaaea   suoh r3@t.*
     may uleo rese:we    royaltlea, t~onusea,and rentels,
     either one, w~oreor all. iiere:r%have 6 rcaerra-
   ---aon or Only *rayelty rights.'     It IS obvfous, it
     5ecmatcua.     that  this dscs not lnalude a rwer-
     vtttlonor bonueca or r6mtzil8,but only or M
     Interest in oil. fefi,or alaersls    paid, reaefrsd,
     or realized as *royalty* under any lea33 erlsting
     on t&c laad et the tine af the resorvcrtian,or
     ~~fP~~~Q~~ai~~,hla~ra~

              Tb       &A*      olkl    kum         sn ewx Dginl          havoacl
naano84aa4aatsle4thaitii~thatt&8kteuf 3 uaaSa
entitledto 00 ma-8 thaa a l/l6 frao wraltf lstorogt
043 ~6 gas ir les4 molU nsbrtb    provi*lone of thm '1
                                                     zr
AOat. Thm ooaa&uar;lon uua rn~lty uhloh fb state a
lntltled to amma   irf~~rd     umlta6b    ~sho1951~
lta ?iR tma n4 o lu~th a swu4 eR
                              L 4pa ~
l~6aC~oU.ul~au~.im~~lt~.~~~~~
la rormaintha   8t*tutoto ~~uralakeo~o~


by '%W4lfsp;s.mhl~u3.ll rdn                  m'Sereeabla,.8#i4.nst.ur-ala-
rcqung laWoknar,‘o alairr4        the State 0r a riightto
partloipeh ia xwplty, banw ur matal* to a greater
0ftiih that 6 aJut  rm   royalty*    or ror my  porthi:~ar
thebenuapd4     tar thaloam.
              Tb       ooaolnaion II,hvo            ruobe4     %a this    optnmion
la in   aoaoold
             with a pr0rl0W opbloa ot thla Roprtrsllt,
ddted hpfamb*r t. lQS9. a4dr85ac4 to Ea. 8. ibmwlalQ,-
thea Land Wsmslaaioner.  9s QasOtc tra that opinion as
r0n0w     :
              -*   l    + It ia oar *plnlon thct               u&or tb8
     aosc ot alRter?eanaY. 3iDmaald, 102 3. 10.(zpl 169.
     (potion tor nbaartng. Lo4 6. x. (84) 4s d!m-. lad
     is BQ14   uRd6r thaptm 691 oi fk &ota ot tha a--
     l.arSession   0r tb 4&Q ktfalatum   tVeman*a
     s-adltu, Artlola 64818) the rraerv~tlea ot l/16
     or the ninemla a~ b tr+a soyalty, axeast l/S
     or   e~lphpr,        the   3tut5   is    not   entitled     to   reeoire;
Honorable Bascom Clles, Page 7




    any part of the bonus or rentals received by
    the lessor. It waa our oontention In the Eiinter-
    mann ease that the &ate was authorized to reserve
    all the minerals end that leases on the land were
    made under ths RelInquishme& Aot, so as to en-
    title the State to reoelve l/2 of the bonus and
    rentals as well as the l/16 royalty. This oon-
    tention WYS overruled by the Supra~lir
                                         Court."